SEVENTH COURT OF APPEALS
    SET FOR SUBMISSION ON ORAL ARGUMENT WEDNESDAY, JANUARY 8, 2014
                              AT 1:30 P.M.

     (Before Justice James T. Campbell, Justice Mackey K. Hancock, Justice Patrick A. Pirtle)


07-12-00527-CV       Darrin Opaitz v. Gannaway Web Holding,       Lubbock County
                      L.L.C., d/b/a Worldnow, Raycom Media, Inc.,
                      d/b/a KCBD-TV NewsChannel 11and James
                      Clark

                     Lamar D. Treadwell - Appellant                         O/A Requested

                     CRAIG, TERRILL, HALE & GRANTHAM,                       O/A Requested
                      L.L.P. (Gary Bellair) - Appellees




07-13-00109-CV       West Star Transportation, Inc. v. Charles              Lubbock County
                      Robison and Cherie Robison

                     CRENSHAW, DUPREE, & MILAM, L.L.P.                      O/A Requested
                      (Robert L. Duncan, Arlene C. Matthews)
                     HANKINSON LLP (Brett Kutnick, Deborah
                      G. Hankinson) - Appellant

                     LANIER LAW FIRM, P.C. (W. Mark Lanier,                 O/A Requested
                      Kevin P Parker)
                     Christopher Carver - Appellees




07-13-00293-CV       In the Interest of J.D.H., E.K.H., Z.H.H.,             Donley County
                       Children

                     Earl Griffin, Jr.                                      O/A Requested
                     BIRD, BIRD & RABE (Dale A. Rabe, Jr.) -
                     Appellants

                     Texas Department of Family of Protective               O/A Requested
                      Services (Michael D. Becker) - Appellee